Prohibition against Thomas B. Buckner, one of the judges of the Circuit Court of Jackson County, Missouri, to prevent him from interfering by writ of habeas corpus with the execution of a sentence of imprisonment against one Walter McFaddin pronounced by the Criminal Court of Lafayette County.
Upon the application of the said McFaddin, defendant Buckner granted a writ of habeas corpus commanding the Sheriff of Lafayette County to release on bail said McFaddin, who was then confined in jail.
McFaddin had theretofore pleaded guilty in the Criminal Court of Lafayette County to a charge of keeping a common gambling house, and had received sentence both to pay a fine and to serve a term in jail. He paid the fine and was paroled as to the jail sentence. Subsequently the judge of the criminal court, as was his right, terminated the parole and ordered the execution of the jail sentence. While serving this sentence, application was made for his discharge by writ of habeas corpus. It was alleged in the application that Judge Rich, Judge of the Criminal Court of Lafayette County, was not within the county at the time, and upon that ground the application was made to the defendant. Defendant granted the writ, whereupon the Prosecuting Attorney of Lafayette County applied here for a writ of prohibition to restrain the defendant from usurpation of judicial authority. Upon the petition, this court made a preliminary rule or order upon defendant to show *Page 325 
cause, and return was duly made by him, to which plaintiff, through the Prosecuting Attorney of Lafayette County, filed a motion to quash. The case pends on the question as to whether or not the defendant, as one of the judges of the Circuit Court of Jackson County, is clothed with authority to grant a writ ofhabeas corpus to discharge a prisoner held under process of the Criminal Court of Lafayette County.
We judicially notice that Jackson County constitutes the 16th Judicial Circuit of Missouri, that Lafayette and Saline counties constitute the 15th Judicial Circuit of Missouri, and that there is a Criminal Court of the Fifteenth Judicial Circuit. The Criminal Court and Circuit Court of the 15th Judicial Circuit have jurisdiction of civil and criminal matters arising in said circuit. Section 1, Article VI, of the Constitution, provides for the vesting of all judicial power of the State, both as to matters of law and equity, in the various courts of the State, including circuit courts, and Section 22 of the same article defines the jurisdiction of circuit courts to be "over all criminal cases not otherwise provided for by law; exclusive original jurisdiction in all civil cases not otherwise provided for; and such concurrent jurisdiction with and appellate jurisdiction from inferior tribunals and justices of the peace as is or may be provided by law. It shall hold its terms at such times and places in each county as may be by law directed," etc. Section 24 of Article VI of the Constitution provides for the division of the State into convenient circuits of contiguous counties in each of which circuits one circuit judge shall be elected. Section 25 of the same article provides that the judges of the circuit court shall reside in and be conservators of the peace within their respective circuits. The Constitution thus contemplates territorial limitations upon each circuit judge and that the exercise of the functions of the office may be further limited and restricted to certain districts or circuits within the State by the Legislature.
Section 2436, Revised Statutes 1919, specifically *Page 326 
limits the jurisdiction of circuit judges to the counties in which their several courts may be held and "as courts of law . . . shall have power and jurisdiction . . . in all criminal cases which shall not be otherwise provided for by law."
Article 8 of Chapter 21, Revised Statutes 1919, creates the Criminal Court of the Fifteenth Judicial Circuit, and specifically provides that "said court shall have the same jurisdiction as the circuit court now has in criminal cases, . . . and shall have power to issue, hear and determine writs ofhabeas corpus." By this act the Legislature took from the circuit court certain of its jurisdiction, leaving the power to issue writs of habeas corpus, and specifically clothing the new court with that power. The Constitution and statutes have created judicatories for the State in such manner as to avoid conflict of jurisdiction, and thereby extend to the citizen of each community the privilege and opportunity of resorting to his judicatory without danger of interference from outside tribunals. It was the plan that each court of coordinate power and equal rank should function independently of another of the same power and rank.
The defendant, as Judge of the Circuit Court of the 16th Circuit, may exercise his constitutional and statutory powers within that circuit, and the Judge of the Criminal Court and Judge of the Circuit Court in the 15th Judicial Circuit may in like manner exercise their constitutional and statutory powers within that circuit.
The writ of habeas corpus is a high prerogative writ, but the privileges of the writ are subject to the reasonable regulations of the Legislature so long as its efficiency is not impaired. [Ex parte Gaume, 162 Mo. 390; In re Webers, 275 Mo. 677.]
The Constitution has provided judicatories to which citizens may resort in all cases of wrong and injustice, but to avoid conflict of jurisdiction the Legislature, as it had a right to do, has fixed the territorial jurisdiction within which the functions of a circuit judge may be exercised. In this case the defendant McFaddin had his *Page 327 
remedy within the judicatories of the judicial district in which he resided. The judge of the circuit court of that district had jurisdiction to grant a writ of habeas corpus and by statute the judge of the criminal court was given the same power (Sec. 2638, R.S. 1919). The rule is well settled that the inherent, as well as the express, powers of the court must be exercised within the territorial jurisdiction of that court unless positive law enlarges the fields of their use. [St. Louis Ry. Co. v. Wear,135 Mo. 230, l.c. 259.] It is equally as well settled that the General Assembly may lawfully apportion among the courts, mentioned in the Constitution, the judicial authority vested in them. [State ex rel. v. Nast, 209 Mo. 708, l.c. 720.] In this case the defendant, Buckner, had no jurisdiction to grant a writ of habeas corpus directed to the Sheriff of Lafayette County, who was executing a judgment of the criminal court of that county, and in granting such writ he exceeded his judicial authority.
The argument urged here by him that the habeas corpus writ is an ancient, as well as a high prerogative writ, and therefore may be used, without regulation, throughout the State, is not sustained by the law, as obviously such contention would lead, if followed, to such an abuse of the writ as to destroy its efficiency and its commendable purpose.
This court should exercise its superintending control over defendant, as one of the Judges of the Circuit Court of Jackson County. Therefore, the preliminary rule heretofore made should be and is made permanent, and the defendant is directed to refrain from the exercise of further judicial authority in said cause.Railey and White, CC., concur.